This is an action for damages for personal injuries from an explosion in an Arcola heater. It is before this court for the second time. [See Vitale v. Duerbeck, 332 Mo. 1184,62 S.W.2d 559.] The original defendant, William Duerbeck, died after the first trial and the cause was revived against his executrix. A companion case, involving injuries growing out of the same explosion, has also been here twice. [See Bloecher v. Duerbeck,333 Mo. 359, 62 S.W.2d 553, 90 A.L.R. 40; Bloecher v. Duerbeck, 338 Mo. 535, 92 S.W.2d 681.] The last trial in the present case resulted in a verdict for plaintiff for $30,000. Defendant has appealed from the judgment entered thereon.
It is contended here, as on the three other appeals, that plaintiff failed to make a jury case and that defendant's demurrer to the evidence should have been sustained. In view of the fact that this court, in the two former appeals, held that there was substantial evidence of an internal steam pressure explosion caused by improper and negligent installation of the heating system, and that in the second appeal in the Bloecher case (decided concurrently herewith) this court again considered this question, exhaustively reviewed the evidence, and arrived at the same conclusion, it is unnecessary to fully discuss this matter a fourth time, especially because after a careful examination of all four records we are convinced that plaintiff made at least as strong a showing in this case as in any of the others. Neither is it necessary, in view of the facts stated in the opinions on the former appeals and the very comprehensive statement of facts in the companion case decided concurrently herewith, to again state in detail evidence, which is practically the same as that stated therein. (The principal witnesses were the same.) Reference is therefore made to that opinion for a description of the premises, the events prior to the explosion, the condition of the heater after the explosion, and likewise for the charges of negligence made in plaintiff's petition which are substantially the same as in this case.
[1] It is sufficient for our ruling upon the demurrer herein to say that in this case plaintiff's evidence tended to show negligence in the installation of the heating system creating conditions which could cause an internal steam pressure explosion, namely: That the equipment installed was ordered for an open system (in which hot water and steam is not confined but can escape into the water mains); that this equipment was used to build a closed system (in which the hot water and steam is confined and can only escape through a relief or safety valve which is set to operate automatically at a certain pressure); that the return line was placed in an unheated basement instead of along the floor of the Vitale rooms as was frequently done in Arcola systems; that the safety valve *Page 565 
was placed in this basement only eight feet from an outside door which could not be closed, leaving it exposed to a north opening about two feet wide; that this safety valve was installed upside down in a position so the water would be likely to freeze in it and also sand (which was shown to be present in new radiators) and sediment would be likely to collect in it either of which would interfere with its operation; that the overhead pipes were installed so that the highest point in the system was over the bedroom radiator, where there was no air vent, instead of over the heater, where the only air vent provided was placed, which would cause an air pocket to form at that point and prevent circulation of the water in the system and result in the formation of steam; that no gauges were put on the heater to show either the amount of water in the system or the pressure created; and that there was no thermometer put on it to indicate the water temperature. It was further shown that the system did create steam (it pounded and knocked and the man who installed it let steam out of it when called on these occasions); that the pipes were not properly fitted so that there were leaks in the system which would reduce the amount of water it in; that it did not operate satisfactorily even in mild weather until after several changes were made by the man who installed it (he first put all the water pipes in the basement and later changed the hot water pipes to the ceiling of the kitchen and bedroom); that the first really cold weather after it was installed commenced on the day before the explosion; and that it went below zero that night and was very cold all the next day. The heater did explode and plaintiff had expert testimony to the effect that the freezing weather, the improper installation of the heating system in the particulars above described, and the condition of remains of the heater (the entire front water section except a part of the top was blown to pieces, and the four middle sections were blown away from the back section) showed that it was an internal steam pressure explosion, in the opinion of these experts. We must hold, as heretofore, that this was substantial evidence, which required the question to be submitted to the jury.
[2] Defendant again argues the impossibility of a steam explosion from the firing of the heater, as stated by the Vitales, and the amount of fuel which plaintiff's testimony shows was used. However, there is expert testimony that it was possible, which we cannot say is unbelievable, and the claimed course of events cannot be said to be so clearly in violation of physical laws and scientific knowledge as to be obviously impossible. Defendant had expert testimony that it was not possible and also to the effect that the condition of the remains of the heater after the explosion and the surrounding circumstances disclosed by the testimony, in their opinion, showed *Page 566 
that the explosion took place in the fire box and was caused either by gases formed from the use of improper material for fuel (leather, rubber, etc.) or from high explosives (dynamite or blasting powder) placed therein. Of course, it is not at all unreasonable to believe that steam, if confined, has force powerful enough to cause such an explosion. Defendant further contends that the testimony of Vitale and Carter in all the trials has been so contradictory as to destroy its probative value. As held in the Bloecher case, all these matters were for the jury. Defendant also argues that the demurrer should have been sustained because the installation of the heating system was made by an independent contractor for whose negligence defendant would not be liable. This question has been thoroughly discussed in the other opinions, above referred to, and this defense held not to be available to a landlord against his tenant under the circumstances shown in this case. [See, also, note 90 A.L.R. 50; U. of Mo. Bulletin, 50 Law Series 62; Restatement of Law of Torts, sec. 364 (c).] We adhere to the ruling heretofore made for the reasons stated in those opinions. We, therefore, hold that the court correctly overruled defendant's demurrer to the evidence.
[3] Defendant also assigns as error the refusal of requested instructions, and the giving of plaintiff's Instruction No. 1. Defendant's refused instructions were based on the independent contractor theory of defense and the contentions as to them are ruled by what we have said, in our ruling upon defendant's demurrer to the evidence. Defendant contends that plaintiff's Instruction No. 1 erroneously broadened the issues. Like contentions as to broadening issues were made concerning a similar instruction in the Bloecher case. It is here contended that this instruction is broader than the pleadings in that it permitted the jury to find that the safety relief valve "was installed in a place where it was likely to freeze and thereby become inoperative." The petition herein not only contained the allegation set out in the Bloecher opinion but also alleged: "Defendant negligently and carelessly failed and omitted to have said heating system equipped with a suitable safety relief valveproperly placed and located so as to properly relieve the pressure that he knew, or by the exercise of ordinary care could have known, was likely to be created in said system by the accumulation of excessive quantities of air and steam." We, therefore, hold that the instruction was not broader than the pleadings in this respect. Our ruling on the demurrer to the evidence disposes of defendants' further contention that this instruction was broader than the evidence "in that it permitted the jury to find (1) that the circulation of the water in the system was obstructed by an accumulation of air in the system; (2) that the safety relief valve froze; (3) that air and steam pressure thereof accumulated in the system and exploded the *Page 567 
boiler," because we held that there was substantial evidence on all of these questions.
Defendant further contends that this instruction assumes that the existence of certain facts hypothesized therein would be negligence on the part of defendant and assumes that the heating system was negligently constructed. This same contention was made and overruled in the Bloecher case and is likewise ruled against defendant here for the reasons there stated. The ending of the instruction ("and if you further find that the aforesaid acts of negligence, if you find such acts of negligence, directly caused said explosion and plaintiff's injuries, then your verdict must be for the plaintiff"), is also here criticized as assuming that all acts hypothesized were negligent. In view of the fact that, as pointed out in the Bloecher case opinion, the jury were specifically required to find the existence of each act or omission charged to be improper in the installation of the heating system, and were then required to find that each such act or omission was negligence, we cannot believe that the jury would be misled by this rather awkward way of stating that they must find that defendant's negligence, if any (in these specific separate acts and omissions, all were required to be found because joined in the conjunctive), directly caused the explosion.
[4] Defendant further assigns error in the admission of evidence on behalf of plaintiff. Frank Carter was permitted to testify to measurements made some time after the explosion. The court struck out most of this testimony on defendant's request and instructed the jury to disregard it. Anyhow, it was merely cumulative evidence on the proposition that the high point of the system was in the bedroom. There was other substantial evidence of this condition and we cannot find that it was prejudicial or could have changed the result. The same thing is true of the measurements of the witness Fendler who took down the pipes from the Vitale rooms and reassembled them in the courtroom. If he had not first measured them it could have been charged that they were not correctly reassembled. Plaintiff's expert Geauque was allowed to state that the pipe above the heater was not a proper air vent; that lack of circulation would generate steam; and that the Mueller relief valve was not a proper valve for a steam system. Plaintiff's expert Gleser was permitted to say that it was not necessary to see an explosion to understand causes which might create it. We hold that these matters were sufficiently relevant to the issues involved that there was no prejudicial error in admitting opinions concerning them under the circumstances of this case. An expert witness, necessarily, states his conclusions about certain matters which would not be permitted of other witnesses. As long as his opinion is not a mere guess or conjecture but is based upon facts or adequate data it is properly received. "The *Page 568 
chief value of expert evidence lies in the fact that the witness possesses superior knowledge of the subject under consideration, and by reason of his study, training, and experience he is able to discern and trace the causal connection, if any, between successive events." [DeDonato v. Wells, 328 Mo. 448,41 S.W.2d 184, l.c. 187; see, also, Phares v. Century Electric Co.,336 Mo. 961, 82 S.W.2d 91; Kimmie v. Terminal Railroad Assn. of St. Louis, 334 Mo. 596, 66 S.W.2d 561; Young v. Wheelock,333 Mo. 992, 64 S.W.2d 950.] "An event may be evidenced circumstantially by a cause or by an effect. [1 Wigmore on Evidence, 769, sec. 436; see, also, Wigmore's Principles of Judicial Proof, chap. XVII.]" [McDonald v. Kansas City Gas Co.,332 Mo. 356, 59 S.W.2d 37.] From a careful consideration of the testimony of these experts and the whole record, our conclusion is that they were not allowed to enter into speculation and conjecture or immaterial issues and that the specific opinions complained of could not have misled or confused the jury.
[5] Finally, defendant contends that the verdict of $30,000 is excessive. Plaintiff was unconscious for several days after the explosion. Plaintiff's right arm and both of her ankles were broken, and her skull was fractured. She sustained many very severe burns (first, second and third degree burns) on her arms, neck, shoulders and back, which required months of hospital treatment to heal. There was evidence that plaintiff would always suffer from headaches and dizzy spells as a result of her skull fracture; that she had a seventy-five per cent loss of flexion in the fingers of her right hand; that she was unable to turn her wrist because of the fracture of her right arm; that she has large scar areas from her burns which still cause pain; and that she suffered great pain and agony during the time she was in the hospital while the burns were healing. In addition to these injuries, a cancer developed in plaintiff's left breast which her medical testimony tended to show was the result of trauma and due to injuries received in the explosion. She has already had three operations to remove these cancerous growths which have finally removed the entire breast and even part of the pleura or inner lining of the chest. Her medical testimony is that more cancerous masses have developed which cannot be removed because they are too near her lung and that this will ultimately cause her death. Plaintiff was twenty-nine years old at the time she was injured and was a normal, healthy young woman. Under this evidence we cannot hold the verdict to be excessive.
The judgment is affirmed. Ferguson and Bradley, CC.,
concur.